This demurrer to the amended complaint was well taken. An alleged promise to hold land and then to reeonvey on request, resting wholly in parol, is within the Statute of Frauds. (Real Prop. Law, § 242;* 20 Cye. 233 (e).) Even if in writing, such a *908promise to reconvey would not be specifically enforced for the reason that it was unilateral, as plaintiffs do not show that they agreed to take back the property. (Levin v. Dietz, 194 N. Y. 376; Riker v. Comfort, 140 App. Div. 117.) These appellants cannot avail themselves of the alleged usury in giving a mortgage before they acquired the property. The order is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Stapleton, Mills, Putnam and Blackmar, JJ., concurred.

See Consol. Laws, chap. 50 (Laws of T909, chap. 52), § 242.— [Rep.